The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Objections
Claims 7-8 are objected to because of the following informalities:
Claim 7 is objected to because it lacks a period at the end of the claim.
Claim 8 is objected to because it lacks a period at the end of the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,833,641. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the claims of the instant application are directed to a system while the claims of the Patent are directed to method, the instant application’s system adds positive recitations for “an elongate device comprising an ultrasound transducer adjacent a distal portion…; a sensor coupled to the distal portion of the elongate device…; and a processor.  The processor of the application’s system claims recite the same method claimed in the Patent.  The addition of the positive structural components in the application mentioned above are positively recited within the method steps of Patent.  As such, the Patent and the instant application fail to claim distinct inventions.  All of dependent claims of the instant application have nearly verbatim corresponding claims in the Patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected because the term “a short time duration” is a relative term.  It is unclear what should be considered a “short” time duration with respect to the claimed term.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10-13, 15 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu et al. (US Patent Pub. No. 2004/0015065) in view of Li et al. (US Patent Pub. No. 2008/0287794), further in view of Shachar (US PGPUB 2004/0019447), and further in view of Govari (US PGPUB 2002/0026118)
Regarding claim 1, Panescu discloses a multi-functional medical catheter and methods of use (see Title).  “FIGS. 2 and 3 depict elongate body 12 having a plurality of spaced-apart ablation elements 24, each separated by a gap 26 from adjacent ablation elements 24. Interspaced amongst ablation elements 24 are a plurality of transducer elements 28” (see paragraph 34).  This reads on “an elongate device comprising an ultrasound transducer adjacent a distal potion thereof”, as Figure 3 illustrates a distal end of the elongate body.  “Medical catheter apparatus 2 operates by having transducer elements 28 detect the proximity of a tissue 70 with respect to elongate body 12 distal end 10” (see paragraph 46).  This reads on “an elongate device… and configured to move over a surface of the target tissue”.
Additionally, Panescu illustrates a controller 23 (see Figure 1) and states that “System 4 includes a connector 20 which connects with a controller 23 for operation of apparatus 2” (see paragraph 32).  This reads on “a processor” as claimed in lines 6-7, functions of which are addressed immediately below.
Panescu teaches that “Non-contact mapping uses electrodes 130-136 to sense electrical activity within tissue 170 notwithstanding the fact there may be a gap 160 between electrode(s) 130-136 and tissue 170. These far field signals received by electrodes 130-136 are mapped onto the surface of tissue 170 using an algorithm which takes into account the relationship between distal end 120 and tissue 170” (see paragraph 63).  Additionally, it is noted that Panescu teaches a method of determining see paragraph 46; “Controller 23 calculates the time delay between transducer element 28 excitation and the receipt of a reflected signal 66 from surrounding tissue 70 to determine the distance between transducer element 28 and tissue 70”).  This all reads on “measure a distance between the ultrasound transducer and the surface of the target tissue based on the one or more tissue parameter”.
A remainder of the method of Panescu will not be discussed with respect to Figure 11 thereof.  After inserting the catheter (see step 310), the catheter is used to “map tissue (block 320)” (see paragraph 65; reading on “generate a map of the surface of the target tissue based on the measured distance”).   “Method 300 further includes identifying a tissue region to be treated (block 330). This may occur, for example, by displaying an image of tissue 170 on display 270 for review by a physician or other operator of system 200” (see paragraph 65; reading on identify; see incorporation of Li below regarding the processor performing this step).  It is additionally noted that Panescu teaches that “the controller is further adapted for determining a tissue ablation pattern based on a result of the tissue mapping function” (see paragraph 10, last sentence).
“Once catheter 100 has been precisely positioned [via step 340], or if non-contact techniques are employed once a cardiac map has been obtained, the physician or operator of system 200 may optionally treat tissue 170 (block 350). As previously discussed, one such treatment involves the ablation of tissue 170, or a portion of tissue 170, such as may be desired to treat atrial fibrillation” (see paragraph 67).  “Controller 23 is capable of providing electrical input to apparatus 2 as needed to map, image, orient, and/or ablate a patient tissue” (see paragraph 32).  This reads on the controller 23 being used to “control the ultrasound transducer to deliver an ablation energy to the ablation path to ablate the target tissue”.  “Ablation may occur through the use of … ultrasound ablation” (see paragraph 17).
It is noted that Panescu fails to teach “calculate a motion of the target tissue relative to the ultrasound transducer based on the one or more tissue parameters”.  Also, the teachings of Panescu teach the display of the map in order to determine the tissue regions to be treated, rather than the processor “identifying an ablation path on 

Regarding the processor itself being used to “identify an ablation path”, Li teaches “an imaging and navigation system to perform a medical procedure such as cardiac ablation” (see Abstract).  As illustrated in Figure 3, “At step 106, the computer 28 (shown in FIG. 1) selects an optimal path 70 to the target anatomical sites S1-S4 based on feedback from one or more of the tracking system 26, the imaging device 30, and the imaging device 32 (shown in FIG. 1)” (see paragraph 34).  Li teaches this automatic path planning as an alternative to “manually performed or … user-guided path planning” (see paragraph 34).  Additionally, “the catheter control system 36 can be implemented to automatically direct the ablation catheter 16 along the optimal path 70 and to the target anatomical sites S1-S4” (see paragraph 35, last sentence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to automate the process of optimal ablation path planning, as taught by Li, as an alternative to manual or user-guided path planning (such alternative proposed by Li, and it is noted that manual planning was the disclosed method of Panescu).  Additionally, it is noted that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involve only routine skill in the art.  In re Venner, 120 USPQ 192.  Here, it is understood that automatically planning an optimal ablation path itself requires more than routine skill, hence the incorporation of Li to teach that such automation itself is possible and known prior to the instant application.
Panescu and Li fail to teach to “adjust the ablation based on a calculated motion and a measured distance to form a continuous lesion in the target tissue.”
Shachar teaches an apparatus and method for catheter guidance control and imaging (see Title).  This invention presents the following in paragraph 151:
 [A] method of capturing the Fluoroscopic Image generated by the x-ray Apparatus and/or ultrasonic imaging technique to create Referential Markers for synchronizing the image of the catheter tip or guide wire, which is generated by the GCI apparatus and superimpose that image onto the fiduciary markers which are represented digitally and are linked dynamically as to create one image which moves in unison with the area of interest. For example, the beating heart and its cardio-output, the pulmonary expansion and contraction, or a spasm of the patient, can be dynamically captured and linked together as to achieve unison motion between the catheter's tip and the body's organ in question.

As such, motion of the heart beating heart is detected (i.e., “dynamically captured”) and used so that a catheter’s tip will move in unison with the motion of the beating heart at the location receiving treatment.  Additionally, Shachar describes in paragraph 11 ablation for electrical pathway modification purposes. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the methods of tracking cardiac motion (i.e., the beating heart) by “ultrasonic imaging technique”, as described by Shachar, and to incorporate this method into the system and methods of Panescu with Li, in order “to achieve unison motion between the catheter's tip and the body's organ in question”, thereby leading to a system that may “adjust the ablation based on the calculated motion and the measured distance to form a continuous lesion in the target tissue” as claimed (with the measured distance having be utilized in generating the model and identifying the ablation path as described by Panescu and Li).
However, as illustrated in the quote above from Shachar, while the cardiac motion may be detected by an ultrasonic imaging technique, it is not taught explicitly as being detected by a sensor located at the distal tip of the catheter.
Govari teaches three-dimensional reconstruction using ultrasound (see Title).  “[P]rocessing circuitry analyzes the frequency, as well as the time of flight, of the reflected waves in order to detect a Doppler shift. The Doppler measurement is used to determine and map the heart wall velocity” (see paragraph 13).  Paragraph 58 adds that “Console 34 preferably analyzes this spectral information, in conjunction with the distance information provided by the time of flight, in order to measure the wall velocity.”  Additionally, Govari teaches that “If Doppler measurements are made, the map preferably shows the wall velocity as a function of position” (see paragraph63), thereby teaching to add the wall motion to the map of the cardiac geometry, which “may also display electrical information” (see paragraph 63).  This is all implemented in a non-contact embodiment (see first sentence of paragraph 69).
as taught by both Panescu and Govari) but also to determine heart wall velocity (as added by Govari).  In doing so, the benefits exemplified by Shachar may be implemented with nothing more than the device of Panescu (e.g., a catheter with ultrasonic transducers thereon), thereby reducing the cost and added complexity of utilizing external, secondary imaging devices (i.e., fluoroscopic or ultrasonic techniques) to achieve unison between the tissue and probe.

Regarding claim 2, in discussing the background of the invention, Panescu states that “in electrophysiological therapy, ablation is used to treat cardiac rhythm disturbances. Such a therapy may be used, for instance, to treat atrial fibrillation by forming lesions in heart tissue at desired locations to interrupt undesirable electrical pathways” (see paragraph 3).  Therefore, it is clear that this is the purpose of the invention of Panescu.
Regarding claim 4, Panescu teaches that “In one particular embodiment, a medical catheter (100) includes a flexible elongate body (105) having a proximal end (110) and a distal end (120)” (see Abstract).
Regarding claim 5, it is noted that Govari teaches that “[P]rocessing circuitry analyzes the frequency, as well as the time of flight, of the reflected waves in order to detect a Doppler shift. The Doppler measurement is used to determine and map the heart wall velocity” (see paragraph 13).
Regarding claim 7, it is noted that the teachings of Shachar (e.g., to move the catheter's tip and the body's organ in unison) as incorporated into the rejection as described above teaches to vary the speed of movement of the ultrasound transducer relative to the target tissue.
Regarding claim 10, Panescu taches that “The method further includes inserting the flexible elongate body into a patient” (see paragraph 13).  As such, it is obvious that the flexible elongate body may be translated inward and outward, thereby moving the transducer(s).
see paragraph 8).  Additionally, “The tissue orientation detectors may have a variety of configurations … the tissue orientation detectors include a plurality of transducers…the transducers [may] include ultrasound transducers” (see paragraph 9).  “[C]ontroller is adapted for receiving a plurality of signals from the tissue orientation detectors and determining an orientation of the elongate body relative to the tissue”(see paragraph 11).
Regarding claim 12, Regarding claim 12, it is noted that Panescu teaches mapping the tissue and “In one embodiment, controller 230 includes a digitizer that is adapted to digitize the data received from catheter 100 and display an image of tissue 170 on a monitor 270” (see paragraph 64).  Additionally, Figure 1 of Govari shows a mesh model on display 36 and states that “The console uses this geometrical information, together with the electrical signals, to generate a three-dimensional map of electrical potentials at surface 52 of the ventricle. The electrical map is preferably superposed on geometrical map 38, in the form of contour lines or color coding, for example, in order to provide an integrated, electrical and mechanical picture of the ventricle” (see paragraph 68).  It would have been obvious to one of ordinary skill in the art that this would be similar to the map displayed on the monitor 270 of Panescu, thereby illustrate surface contours and angles of the target tissue.
Regarding claim 13, Panescu teaches that “at least one of the electrodes is activated to ablate a desired region of the tissue if the controller determines that one of the tissue orientation detectors located adjacent the electrode is in contact with the desired region, if the tissue orientation detector located directly proximal of the electrode is in contact with the tissue, and/or if the tissue orientation detectors closest to the electrode in both the proximal and distal directions are in contact with the tissue. In this manner, tissue contact may be determined prior to ablation” (see paragraph 14).
see paragraph 60).  This reads on repeated scanning of a portion of target tissue over a short time direction”.
Regarding claim 15, Crowley teaches that “catheter 500 is moved along the direction (e.g., arrow 578) of the desired treatment” (see column 6, lines 11-12).
Regarding claim 22, it is noted that any and all transducers will have one of a flat, concave or convex surface, as there are no additional cross-sectional shapes.  Additionally, it can be seen by the Figures of Panescu that the surface of the transducer(s) is/are flat.
Regarding claim 23, Figure 4B of Panescu illustrates an exemplary transducer used by its device.  The transducer comprises outer face 46 (from which ultrasound is emitted; i.e., an active portion) and inner face 48 (which is positioned adjacent the body 12, and from which ultrasound is not emitted; i.e., an inactive portion).
Regarding claim 24, Panescu teaches, in paragraph 63, the use of electrodes to determine a distance between the catheter location and the tissue, based on electrical signals received from the tissue (i.e., tissue impedance being “one or more parameters”).  Therefore, this teaches that the sensor is separate from the ultrasound transducer(s).
Regarding claim 25, Panescu teaches methods of using ultrasound to determine the distance between the catheter and the tissue (see paragraph 46).  The incorporation of Govari teaches that not only distance, but also tissue motion velocity can be determined from ultrasound signals (i.e., tissue velocity being “one or more parameters”).  Additionally, Panescu states that “transducer elements 28 can be used to both image and ablate tissue 70” (see paragraph 55).


Claims 3, 6, 8-9, 19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu in view of Li, Shachar and Govari as applied to claim 1 above, and further in view of Crowley (US Patent No. 5,630,837).
Panescu in combination with Li, Shachar and Govari is described above with respect to claim 1.  While Panescu teaches that “ablation elements 24 may comprise ablation ultrasound transducers” (see paragraph 54) and that “Once catheter 100 has been precisely positioned, or if non-contact techniques are employed once a cardiac map has been obtained, the physician or operator of system 200 may optionally treat tissue 170” (see paragraph 67; emphasis added), there is no explicit discussion of the use of a collimated beam.
With regard to claim 3, Crowley teaches acoustic ablation (see Title).  Figure 4 illustrates the use of non-contact ablation via ultrasound being delivered from a single transducer 526a to an area for treatment 552, within which “Only at the maxima within area 552, however, is the heat sufficient to ablate the tissue” and “the phase and frequency applied to transducer 526 determines where within area 552 the maxima is located. Hence, to ablate tissue portion 546, a frequency is chosen to locate the maxima at portion 546” (see column 5, lines 25-36).  As illustrated in Figure 5, “a wide pattern 556 is a reference pattern (i.e., common dipole pattern) and results when all of the transducers 526 are in phase (e.g., no delay or an equal delay to each transducer)” (see column 5, lines 40-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize non-contact ultrasound ablative energy delivered in a collimated (i.e., non-focused) manner, as taught by Crowley, within the system and methods of Panescu because Panescu teaches the use of ultrasound ablation, teaches the use of non-contact ultrasound for ablation, but fails to provide explicit details directly within its disclosure and instead directs the reader to Crowley in both paragraphs 17 and 54, for which the complete disclosure has been incorporated herein by reference into Panescu within both of these paragraphs.
Regarding claim 6, Crowely teaches that “Images are built from reflections received from a sweep of the area to be imaged using the known angular position of the transducers and the range (distance) of the return reflections” (see column 4, lines 43-47).
Regarding claim 8, it is noted that Crowley teaches that “High power over an extended period of time, however, can cause excessive tissue ablation” (see column 4, lines 55-57).  Crowley teaches “a catheter system for tissue ablation having an array of acoustic transducers and a mechanism for selectively controlling each of the ablation transducers to produce a desired acoustic energy pattern for ablating tissue at a select location spaced from the catheter. The mechanism includes a power applicator configured for providing power to one or more of the transducers independently of other ones of the transducers” (see column 2, lines 38-49).  Therefore, it would have been obvious that the period of time for which ablative energy is applied will directly effect the degree of lesion creation by the ablative process, and that modification of the length of time used to provide ablative energy, as controlled by a transducer control mechanism, would be used to modify this ablation parameter.
Regarding claim 9, Crowley teaches that “The use of a mechanism having a power applicator and a phase shifter enables acoustic energy transmitted from the transducers to be manipulated to create specific acoustic energy radiation patterns“ (see column 2, lines 49-55).  “The transducers are driven by a continuous sine wave from an ultrasound generator, generating radio frequencies between approximately 1-30 MHz at average ablation power levels of about 1 to 100 Watts” (see column 4, lines 33-37).
Regarding claim 19, Crowley taches that “The use of a mechanism having a power applicator and a phase shifter enables acoustic energy transmitted from the transducers to be manipulated to create specific acoustic energy radiation patterns. These specific patterns can be used to provide different shaped lesions” (see column 2, lines 49-55).  It would have been obvious to one of ordinary skill in the art to create whatever shape lesion is required in order to provide the desired therapeutic result.
Regarding claim 21, Crowley teaches that a sheath 584 may surround catheter 600, which contains the acoustic array thereon for delivering the ultrasonic ablation energy.  It would have been obvious to utilize such a sheath, thereby reading on “a housing” because “sliding catheter 600 up and down within sheath 582 reduces the potential for tissue or valve damage that may occur if the catheter is moved up and down within the patient without a sheath” (see column 6, lines 55-64 of Crowley).

s 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu in view of Li, Shachar and Govari as applied to claim 1 above, and further in view of Li et al. (US Patent Pub. No. 2008/0287802) – herein referred to as Li’802.
Panescu in combination with Li, Shachar and Govari is described above with respect to claim 1.  However, none of these teach the use of a noise profile when tracking distance.
Li’802 teaches a method for minimizing tracking system interference (see Title).  The system and methods of Li’802 relate to cardiac ablation devices and treatment (see paragraph 22; “An ablation control system 38 controls the energy transfer to the ablation catheter 16. Accordingly, when an operator determines that the distal end of the ablation catheter 16 is in sufficiently close proximity to a targeted cardiac region, the ablation control system 38 can be implemented to transmit a selectable amount of energy.”).  Figure 4 of Li’802 illustrates a concept used “to minimize tracking system interference” (see paragraph 38).  “At step 206 ICE motor interference is removed from the composite signal recorded by the field sensors of the tracking element 20. As previously described, the tracking element field sensors generally record a composite signal comprising both a tracking system signal from the field generators and a noise signal (i.e., interference) from the ICE motor 52 (shown in FIG. 2). Therefore, by removing the interference from the ICE motor 52, the remaining composite signal comprises only the tracking system signal which can be used to obtain position and orientation data with a high degree of precision” (see paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to remove an expected noise signal (i.e., expected interference) from the tracking system sensor’s received data, as taught by Li’802, and to incorporate this technique into the system and methods of Panescu as combined with Li, Shachar and Govari, because “[i]ncreasing the SNR of the composite signal minimizes any adverse effects associated with noise such that tracking system precision is improved” (see paragraph 34 of Li’802).

s 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu in view of Li, Shachar and Govari as applied to claim 1 above, and further in view of Schwartz (US Patent Pub. No. 2007/0043296).
Panescu in combination with Li, Shachar and Govari is described above with respect to claim 1.  None of these references explicitly teach the determination of tissue thickness and the use of this determination for planning and performing the ablative operation.
With regard to claims 17 and 20, Schwartz teaches guided procedures for treating atrial fibrillation (see Title).  As illustrated in Figure 1A, the method includes acquiring an image or map of the heart (step 105), calculating dimension of features (step 115), determining paths for treatment (step 120), and eventually implementing the treatment plan (step 145).  Schwartz teaches that “The computer then calculates the execution parameters, such as the RF power, electrode type and burn duration, that are required to achieve complete transmural ablation without danger of puncturing the heart wall or causing collateral damage to extra-cardiac structures like the esophagus. These parameters may be based on the tissue thickness, as given by the 3D image of the heart” (see paragraph 165).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine tissue thickness (via ultrasound as is taught by Schwartz’s Abstract) in order “to achieve complete transmural ablation”, as taught by Schwartz, and to utilize this technique with the planning of the optimal path as taught by the combination of Panescu with Li, in order “to achieve complete transmural ablation without danger of puncturing the heart wall or causing collateral damage to extra-cardiac structures like the esophagus” (see paragraph 165 of Schwartz).  If transmural ablation is not achieved, it is possible that the electrical pathway will not be disconnected and the additional ablative procedures may be necessary in the future.
Regarding claim 18, it is noted that Figure 3B of Schwartz illustrates a potential treatment plan.  As can be seen, there are multiple lesion pathways to be created, which cannot be created without making multiple discontinuous lesions.  For instance, the lesions illustrated do not all form complete closed-loops.  As such, multiple paths will be used in creating the overall lesion shown in this figure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799